Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al US 2019/0146293.
Regarding claim 1, Xue teaches a display apparatus, comprising: a base substrate (fig. 2 600); an active pattern (between 110 and 120) disposed on the base substrate; a first electrode(400) disposed between the base substrate and the active pattern, and connected to a first end of the active pattern; a second electrode(120) disposed on the active pattern, and connected to a second end of the active pattern; a control electrode (130) overlapping the active pattern, and insulated from the active pattern; and a display element(210) disposed on the second electrode, and connected to the second electrode.
Regarding claim 2, Xue teaches a plurality of insulation layers(510, 520) disposed between the first electrode and the second electrode.
Regarding claim 6, Xue teaches the control electrode (130) is disposed on the active pattern (300).
Regarding claim 7, Xue teaches he display apparatus of claim 1, further comprising: a first data line (fig. 3 400) and a second data line (of adjacent pixel not shown), which are adjacent to each other in a first direction and each of which extends in a second direction crossing the first direction, wherein the 
	Regarding claim 9, Xue teaches the second electrode is disposed between the first data line (300) and the second data line (of adjacent pixel).
	Regarding claim 10, Xue teaches  the display element comprises: a pixel electrode (210) connected to the second electrode (120); a reference electrode (220) overlapping the pixel electrode in an insulating manner, and configured to receive a constant voltage; and a liquid crystal layer [0051] configured to change an orientation state of liquid crystal molecules by a voltage applied to the pixel electrode and the reference electrode.
Regarding claim 15, Xue teaches a display apparatus, comprising: a base substrate (fig. 2 600); an active pattern (300) disposed on the base substrate; a first electrode (400) disposed on a different layer from the active pattern, and connected to a first end of the active pattern; a second electrode (120) disposed on a layer different from the active pattern and from the first electrode, and connected to a second end of the active pattern; a control electrode (130) overlapping the active pattern, and insulated from the active pattern; a plurality of insulation layers (520, 510) disposed between the second electrode and the first electrode; and a display element (210) disposed on the second electrode, and connected to the second electrode.
Regarding claim 16, Xue teaches the second electrode (120) is disposed on the active pattern (300).
Regarding claim 17, Xue teaches the first electrode (400) is disposed below the active pattern.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al US 2019/0146293 in view Zhang US 2016/0300899.
Regarding claim 8, Xue teaches a gate line (130) crossing the first data line and the second data line in an insulating manner.  Xue does not teach wherein the gate line surrounds the second electrode.  .
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al US 2019/0146293 in view of Shin US 2013/0162570.
Regarding claim 11, Xue teaches the display apparatus of claim 10, further comprising an interlayer insulation layer disposed between the pixel electrode and the reference electrode, however does not teach wherein the pixel electrode is disposed on the interlayer insulation layer, and the liquid crystal layer is disposed on the pixel electrode.  Shin discloses however, the positive of the pixel electrode and reference electrode are largely interchangeable (see fig. 4 which shows Xu’s configuration and fig. 5 shows the claimed configuration).  Therefore, it would have been obvious to modify Xue in view of Shin to have  pixel electrode is disposed on the interlayer insulation layer, and the liquid crystal layer is disposed on the pixel electrode as a matter of design choice.
Claims 3-5 , 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Murade US 2003/0076459.
RRegarding claim 3, Xue teaches a first insulation layer(510) disposed between the first electrode and the active pattern; a second insulation layer (520) disposed between the active pattern and the control electrode; a and a fourth insulation layer disposed between the second electrode and the display element. Xue omits a third insulation layer disposed between the control electrode and the second electrode.  Murade teaches a display with third insulation layer (fig. 9 70) disposed between the control electrode and second electrode for forming a storage electrode.  Storage electrodes are known to prevent flicker.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Xue in view of Murade to prevent flicker.

Regarding claim 5, Xue teaches the first insulation layer(510) is thicker than the first electrode.
Regarding claims 14 and 18, Xue teaches all the limitations of claim 14 except at least three insulation layers disposed between the first electrode and the second electrode.  Xue teaches two insulation layers  (510, 520).  Murade teaches additional insulation layers (fig. 9 70) to form a storage capacitor (see fig. 9).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Xue in view of Murade to form a storage capacitor.
Regarding claim 19, Xue teaches a display apparatus, comprising: a base substrate (600); an active pattern (300) disposed on the base substrate; a first electrode (400) disposed on a layer different from the active pattern, and connected to a first end of the active pattern; a second electrode (120) disposed on a layer different from the active pattern and the first electrode, and connected to a second end of the active pattern; a control electrode(130) overlapping the active pattern, and insulated from the active pattern; a display element (210) disposed on the second electrode, and connected to the second electrode; a first insulation layer (510) disposed between the first electrode and the active pattern; a second insulation layer(520)  disposed between the active pattern and the control electrode; and a fourth insulation layer (700) disposed between the second electrode and the display element.  Xue omits a third insulation layer disposed between the control electrode and the second electrode. .  Murade teaches a display with third insulation layer (fig. 9 70) disposed between the control electrode and second electrode for forming a storage electrode.  Storage electrodes are known to prevent flicker.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Xue in view of Murade to prevent flicker.
.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Okada US 2018/0120656.

	Regarding claim 12, Xue teaches all the limitations of claim 12 except a color filter disposed between the second electrode and the display element, wherein the color filter overlaps the display element.  Okada teaches a color filter that would be positioned between second electrode and display element (see fig. 12).  This would be a matter of design choice as Okada show sthe position of the color filter can be placed on the opposite substrate (fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Xue in view of Okada as a matter of obvious design choice.
	Regarding claim 13, Okada teaches a capping layer (18) disposed between the color filter and the display element, and configured to cover the color filter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871